Citation Nr: 1422676	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-37 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to benefits under the provisions of 38 U.S.C. 1151 for the residuals of a total knee replacement, and if so, whether entitlement is warranted.


REPRESENTATION

Appellant represented by:	Richard G. Maxon, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1974 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.  

In February 2013, the Veteran and a witness, I.S., testified before a Decision Review Officer in Phoenix, Arizona.  A transcript of that hearing is of record.

In March 2014, the Veteran and a witness, I.S., testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  In an unappealed June 2006 rating decision, the RO denied the Veteran's claim of entitlement to benefits under the provisions of 38 U.S.C. 1151 for the residuals of a total knee replacement.

2.  Some of the evidence received since the June 2006 RO decision is new and material because it is not duplicative and raises a reasonable possibility of substantiating the claim of entitlement to benefits under the provisions of 38 U.S.C. 1151 for the residuals of a total knee replacement.

3.  In 2010, the Veteran underwent a left above-the-knee amputation due to an essentially fused knee.

4.  The Veteran's informed consent for the 2005 knee surgery did not include knee fusion or above-the-knee amputation as risks or complications of the total knee replacement. 

5.  The evidence reflects that the Veteran's additional disability was not reasonably foreseeable by a reasonable healthcare provider.  


CONCLUSIONS OF LAW

1.  Evidence received since the June 2006 decision that denied benefits under the provisions of 38 U.S.C. 1151 for the residuals of a total knee replacement, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013)

2.  The criteria for entitlement to benefits under the provisions of 38 U.S.C. 1151 for the residuals of a total knee replacement have been met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013, 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the RO, in June 2006, denied the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a total left knee replacement.  The RO denied the Veteran's claim because the evidence failed to support a finding that he had a disability due to VA medical treatment or hospitalization.  The Veteran did not appeal the decision and it became final.  In November 2007, the Veteran filed a claim to reopen the previously denied claim. 


Evidence of record at time of last final denial in June 2006

At the time of the last final denial in June 2006, the evidence included VA treatment records from February 1975 to January 2006, print-outs from electronic websites, and the Veteran's statements in support of his claim.  

A July 2000 VA operation report reflected that the Veteran had a left knee replacement with an "Encor" parts.  The report also reflects that the Veteran gave informed consent to the surgery with the knowledge that failure of the hardware was a risk/complication. 

The Veteran's statements reflected that he continued to have pain and that his knee was again replaced in 2005.  He reported that Dr. Carpenter, his provider, told him that a piece of prosthesis had fallen into the knee joint, the upper and lower joints were loose, the patella was rubbing bone against metal, and the bone surfaces had not been properly cleaned which had caused additional bone growth. 

VA treatment records reflected complaints of, and treatment for, the Veteran's left knee. 

Evidence since the last final denial

Evidence since the last final denial includes the statements of the Veteran and his spouse, VA treatment records and clinical opinions, private clinical opinions, written articles, photographs of the Veteran's amputated leg with hardware, and correspondence from the knee device manufacturer.

A February 2010 Operative Report reflects a postoperative diagnosis of "failed left total knee replacement secondary to chronic arthrofibrosis, history of remote infection, and history of chronic patellar tendon rupture."  It was noted that the Veteran "has essentially a knee fusion as it is and is very nonfunctional."  The Veteran had a left above-the-knee amputation.

A July 2012 VA clinical report contains the opinion of Dr. S. Kaster, in pertinent part, as follows:

There is no [e]vidence of carelessness or negligence or lack of skill or other fault on the part of attending VA personnel.  This additional disability resulted from event that could not have been reasonable foreseen by a reasonable healthcare provider.  There was no failure on the part of the VA to timely diagnose and/or properly treat the claimed disease/disability which would have but did not allow such to continue to progress.

(emphasis added).

Old and new evidence of record considered as a whole

Since the last final denial, the Veteran has had a left above-the-knee amputation.  In addition, numerous clinical opinions are now of record, to include the opinion of the VA examiner that the Veteran's additional disability resulted from an event that could not have been reasonably foreseen by a reasonable healthcare provider.  Thus, new and material evidence has been received. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

De Novo analysis of reopened claim

As noted above, the July 2012 VA clinician, Dr. S. Kaster, opined that the Veteran's left above-the-knee amputation was an additional disability which resulted from an event that could not have been reasonable foreseen by a reasonable healthcare provider.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the Veteran's representative's informed consent. See 38 C.F.R. § 3.361(c), (d)(1).

Under 38 C.F.R. § 3.361 (d)(2) whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable healthcare provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable healthcare providers would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable healthcare provider would have disclosed in connection with the informed consent procedures.  

On March 30, 2005 the Veteran signed a Request for Administration of Anesthesia and for Performance of Operations and Other Procedures form for the removal of the previous artificial joint and replacement with a new artificial joint of the left knee.  The Veteran signed the form acknowledging that he understood the nature of the proposed procedure, the risks involved, and the expected results.  The risks/complications involved were listed as follows: bleeding, blood clots, infection, risk of nerve or vessel injury, continued pain, need for surgery, possible anesthesia complication, risk of stroke or death, and heart attack.  Notably, fusion of the knee and/or above-the-knee amputation were not listed as risks/complications.

Based on the limited informed consent which the Veteran gave for the surgery, as well as the VA clinical opinion that the Veteran's additional disability was not foreseeable, the Board finds that the Veteran is entitled to benefits under the provisions of 38 U.S.C. 1151 for the residuals of a total knee replacement.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990), 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013).
 

ORDER

Since new and material evidence has been received to reopen the claim of entitlement to benefits under the provisions of 38 U.S.C. 1151 for the residuals of a total knee replacement, the claim is reopened, and the appeal is allowed to this extent. 

Entitlement to benefits under the provisions of 38 U.S.C. 1151 for the residuals of a total knee replacement is granted.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


